DETAILED ACTION
	Applicant’s response, filed 19 June 2020 has been entered.
	Claim(s) 1-19, and 25 are currently pending.  
Previous objection(s) to claim(s) 1, 8-9, and 17 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Previous rejection(s) of claim(s) 1-19, under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Previous rejection(s) of claim(s) 1-19, and 25 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
	Applicant asserts that Nance and Gatehouse do not recognize the problem of detecting ground contact with a landing gear assembly having a bogie that pitches and they do not suggest a solution to the problem. The lack of recognition of the problem faced by the inventors indicates that a solution to the non-recognized problem would have been unobvious. Leo Pharm. Prod, Ltd v. Rea, 726 F.3d 1346, 1353 (Fed. Cir. 2013)("As an initial matter, an invention can often be the recognition of a problem itself"); MPEP 2141.02(11l)("[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified."). The rejection errs by not addressing that the prior art applied to reject the claims does not recognize and is not related to the problem that a bogie causes in detecting ground contact.
	Nance discloses a landing gear without a bogie that pitches due to having forward and rearward wheels. The rejection points out that Nance discloses a link assembly 19 and a rotation sensor 17, which detects rotation between the links in the link assembly. See Nance, para. 0100 and 0103-0105. Nance detects ground contact based solely on compression of a shock absorber strut. In particular, a rotation sensor 17 between links of a link assembly sense when compression occurs in the strut. Nance paras. 0100, 0105.
	Gatehouse does not disclose a device for detecting ground contact, but does disclose a landing gear with a bogie having forward and rearward wheels. Gatehouse does not focus on the bogie or the link assembly between the shock absorber strut and the bogie. Moreover, there is no teaching or suggestion in Gatehouse of a movement detector that detects relative movement of a link assembly with respect to a bogie.
The rejection states that it would have been obvious to combine Nance and Gatehouse to form the invention because the bogie beam effective extends the length of the landing gear so the aircraft can attain a greater tail-down attitude. See Office Action, p. 7. This reason to combine does not suggest adding the movement detector recited in the rejected claims that detects movement of a link assembly relative to a bogie.
Adding a bogie as taught in Gatehouse to the landing gear in Nance would not have rendered obvious the invention recited in the rejected claims. Even with a bogie, the Nance landing gear does not have a movement detector that detects movement of the link assembly "relative to the bogie" as required by independent claims 1, 16, 21 and 25. The rotation sensor 17 in Nance detects only angular movement of the arms of the link assembly. The link assembly in Nance extends between the upper and lower telescoping parts of the strut as shown in Figures Sa, Sb and Sc of Nance. If a bogie were added to the Nance landing gear, the link assembly would still only detect angular movement between the arms of the link assembly. The bogie could pivot about the joint with the lower telescoping part of the strut without being detected by the rotation sensor 17 in Nance. If the bogie pivots then there is movement of the link assembly relative to 
Further, independent claims 16, 25 and 26 are amended to require the movement detector to be attached to the bogie at a joint separated from the joint between the bogie and the lower telescoping part of the shock absorber. Similar amendments are made to dependent claim 8 and 19. The movement detector jointed to the bogie at a position separate from the strut is shown in Figures 3 to 5 and 7 to 11. Attaching the movement detector to the bogie at a joint spaced apart from the joint with the shock absorbing strut ensures that the movement detector detects relative movement of the ling assembly due to pitching of the bogie and/or compression of the strut. The rotation detector 17 is not attached to a bogie. Gatehouse does not disclose a movement detector detecting movement of a link assembly. The combination of T.D. Miller and Gatehouse would not have rendered obvious the movement detector attached to a bogie at a joint spaced from the strut as required by claims 16, 25 and 26.
Dependent claim 2 requires the movement detector to detect a movement direction of the link assembly relative to the bogie. The rotation sensor 17 in Nance does not detect a movement direction relative to a bogie. Thus, the combination of Nance and Gatehouse would not have formed the invention recited in claim 2, and would not have rendered obvious the inventions.
Dependent claim 3 requires the movement detector to detect a position of the link assembly relative to the bogie. The rotation sensor 17 in Nance does not detect a 
Dependent claim 6 requires the movement detector to detect movement of the lower arm of the link assembly relative to the bogie. The rotation sensor 17 in Nance detects rotation between two arms of a link assembly. The rotation sensor does not detect movement of a lower arm of the link assembly relative to a bogie. Thus, the combination of Nance and Gatehouse would not have formed the invention recited in claim 6, and would not have rendered obvious that invention.
Dependent claims 11 and 12 require the movement detector to sense a change in an angle related to the position of the link assembly relative to the bogie. The rotation sensor 17 in Nance does not detect a change in angle of the link assembly relative to a bogie. Thus, the combination of Nance and Gatehouse would not have formed the inventions recited in claims 11 and 12 and would not have rendered obvious the inventions. 
The rejection of dependent claim 4 as obvious over Nance, Gatehouse and Yakobov (US 2018/0050816) is traversed for the same reasons as given above for the patentability of claim 1 on which claim 4 depends. 
Yakobov is applied in the rejection as teaching "a sensor for use in a propeller control system that emits signal pulses." Yakobov does not disclose a landing gear and is not relevant to landing gears. A person of ordinary skill in the art would not have combined Y akobov with Nance and Gatehouse to render obvious the invention recited in claim 4.
The rejection of claims 5 and 16 to 18 as obvious over Nance, Gatehouse and Hall (US 2019/0094979) is traversed for the same reasons as given above for the patentability of claim 1 on which claims 5 and 16 to 18 depend. 
Hall discloses a handheld device for gesture capture. Hall is non-analogous art because it is not in the same field of landing gears as is the invention and does not address the problem of detecting ground contact which is the problem faced by the inventors. See MPEP 2141.01(a)(I)("a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention ( even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor ( even if it is not in the same field of endeavor as the claimed invention)."). As non-analogous art, Hall should not have been applied to form the rejection for obviousness.
The rejection of claims 7 and 13 as obvious over Nance, Gatehouse and Nance 530 (US 7,193,530) is traversed for the same reasons as given above for the patentability of claim 1 on which claim 7 and 13 depends.
As noted in the Office Action Nance 530 at Figure 7 discloses a rotational sensor (RVDT 32) between two arms of a link assembly. The rotational sensors detector detects solely rotational movement between the arms of the link assembly. The rotational sensor does not detect movement of the link assembly relative to a bogie as required by claims 7 and 13.
The rejection of claims 8 and 10 as obvious over Nance, Gatehouse and Li (US 2015/0367933) is traversed for the same reasons as given above for the patentability of claim 1 on which claim 8 and 10 depends.

The linear displacement sensor in Li senses displacement between the upper and lower telescoping parts of a strut. The Li linear displacement sensor does not detect displacement of a link assembly relative to a bogie, as required by claims 8 and 10.
The rejection of claim 9 as obvious over Nance, Gatehouse, Li and Proksch (US 2006/0186876) is traversed for the same reasons as given above for the patentability of claim 8 on which claim 9 depends.
The linear displacement sensor in Proksch senses displacement between the upper and lower telescoping parts of a strut. The Proksch linear displacement sensor does not detect displacement of a link assembly relative to a bogie, as required by claim 9. 
The rejection of claim 19 is rejected as obvious over Nance, Gatehouse, Hall and Proksch is traversed for the same reasons as given above for the patentability of claim 1 on which depends claim 19.
Claim 19 is amended to require the movement detector to be attached to the bogie at a joint separate from a joint between the bogie and the lower telescoping part of the strut. This feature is not shown in Nance, Gatehouse or Proksch.
The linear displacement sensor in Proksch senses displacement between the upper and lower telescoping parts of a strut. The Proksch linear displacement sensor does not detect displacement of a link assembly relative to a bogie, as required by claim 19.
Applicant’s arguments summarized above have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new grounds of rejection necessitated by the amendments to the claims and detailed below.
Claim Objections
Claims 8, 9, 12, 16, 18, and 25 are objected to because of the following informalities:  
Claim 8 recites “motion detector is attached to the bogie” where Examiner assumes Applicant intended to recite “movement detector is attached to the bogie”.
Claim 9 recites “wherein the movement detector comprises” where Examiner assumes Applicant intended to recite “wherein the movement detector further comprises”.
Claim 12 recites “wherein the movement detector comprises” where Examiner assumes Applicant intended to recite “wherein the movement detector further comprises”.
Claim 16 recites “the shock absorber strut comprises an upper and lower telescoping parts” where Examiner assumes Applicant intended to recite “the shock absorber strut comprises an upper telescoping part and a lower telescoping part 
Claim 16 recites “the link assembly moving relative to the bogie during touchdown of the least one wheel” where Examiner assumes Applicant intended to recite “the link assembly moving relative to the bogie during touchdown of at least the forward wheel or the aft wheel”.  
further comprises zeroing”.
Claim 25 recites “wherein the shock absorber strut comprises an upper and a lower telescoping parts” where Examiner assumes Applicant intended to recite “wherein the shock absorber strut comprises an upper telescoping part and a lower telescoping part[[s]]”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 (as amended) recites the limitation "wherein the motion detector is attached to the bogie" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellor (US 2012/0211600).
In regard to claim 1: Mellor discloses an aircraft landing gear assembly (see [0002]), the aircraft landing gear assembly comprising: a shock absorber strut (see Fig. 5 item 502), a bogie supporting a forward wheel and a rear wheel which is rearward of the forward wheel along a longitudinal direction of the bogie  (see Fig. 5 items 511), wherein a joint on the bogie is between the forward and rearward wheel  (see Fig. 5 item 508); a link assembly (see Fig.5 item 504), and a movement detector (see Fig. 6 item 610); wherein the shock absorber strut comprises upper and lower telescoping parts (see Fig. 5 items 503 and 510), the upper telescoping part is connectable to the airframe of an aircraft (see Fig.5 and [0094]) and the lower telescoping part is connected to the joint on the bogie such that the bogie may adopt different pitch angles  (see Fig. 5 and [0064]); the link assembly extends between the upper and lower telescoping parts, such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly  (see Fig. 9 item 904, [0102], and [0115]: the link assembly connects to the lower telescoping part via the beam truck; also please see MPEP 2144.04(VI)(B and C)); and the link assembly and the bogie have an initial relative position at a given time  (see [0095]), and the movement detector is arranged to detect movement of the link assembly relative to the bogie irrespective of the initial relative position of the link assembly and the bogie  (see [0057] and [0058]).
In regard to claim 2: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the movement detector is arranged to detect a direction of movement of the link assembly (see [0132]: “sensor 1210 may be a linear variable differential transformer … a rotary variable differential transformer”, both enumerated sensors detect both movement and direction), and the direction of movement of the link assembly is relative to the bogie (see Fig. 5, and [0100] through [0102]: the link assembly is connected to the bogie, therefore movement of the link assembly is relative to the bogie).
In regard to claim 3: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the movement detector is arranged to detect a position of the link assembly relative to the bogie (see Fig. 3, Fig. 5, [0055] and [0056]).
In regard to claim 4: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the movement detector is arranged to generate a signal in the form of a pulse upon movement of the link assembly relative to the bogie (see [0055]: LVDT and RVDT typically output a wave function, or a pulsating output).
In regard to claim 6: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the link assembly comprises: an upper arm and a lower arm (see Fig. 5), the upper arm is pivotally connected to the upper telescoping part of the shock absorber strut (see Fig. 5) and the lower arm is pivotally connected to the lower telescoping part of the shock absorber strut (see Fig. 5, connected via the truck beam); and wherein the movement detector is arranged to detect movement of the lower arm relative to the bogie (see Fig. 6, [0104], and [0105]).
In regard to claim 7: Mellor discloses the aircraft landing gear assembly according to claim 6, wherein the upper arm is pivotally connected to the lower arm by an axial pin extending through the upper arm and lower arm (see Fig. 12 and [0122]), and the movement detector is connected to the axial pin (see [0122]).
In regard to claim 8: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the movement detector comprises a sensor arranged to (see [0055]), wherein the motion detector is attached to the bogie at a second joint separated from the joint between the bogie and the lower telescoping part (see Fig. 6, the sensor (610) is integrated into the lower link of the link assembly), and the linear displacement is dependent on the position of the link assembly relative to the bogie (see Fig. 11 and [0122]).
In regard to claim 9: Mellor discloses the aircraft landing gear assembly according to claim 8, wherein the movement detector comprises a first member slidably mounted to a second member (see [0055]: “Sensor 322 may be implemented as, for example… linear variable differential transformer (LVDT)”), such that movement of the link assembly relative to the bogie causes a change in the linear displacement of the first member relative to the second member (see [0055] and Fig. 11); and -3-Robert Ian THOMPSONAtty Docket No.: JHN-5065-0458Appl. No. 16/018,358the sensor is arranged to sense the change in the linear displacement of the first member and second member (see [0055] and Fig. 11).
In regard to claim 10: Mellor discloses the aircraft landing gear assembly according to claim 8, wherein the sensor comprises a linear variable displacement transducer (see [0055]).
In regard to claim 11: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the movement detector comprises a sensor arranged to sense a change in an angle related to the position of the link assembly relative to the bogie (see [0104] and [0105]).
In regard to claim 12: Mellor discloses the aircraft landing gear assembly according to claim 11, wherein the movement detector comprises: a member rotatably mounted to the link assembly or the bogie (see Fig. 11: movement detector is integrated into the lower link of the link assembly, which is rotatably connected to the bogie), such that movement of the link assembly relative to the bogie causes a change in an angle of the member relative to the link assembly or the bogie (see Figures 5, 6, and 11: movement of the link assembly relative to the bogie causes a change in angle between the upper and lower link, and also a change in angle between the lower link and the bogie); and the sensor is arranged to sense the change in the angle of the member relative to the link assembly or the bogie (see Fig. 12 and [0132]).
In regard to claim 13: Mellor discloses the aircraft landing gear assembly according to claim 11, wherein the sensor comprises a rotary variable displacement transducer (see [0132]).
In regard to claim 14: Mellor discloses the aircraft landing gear assembly according to claim 1, wherein the movement detector comprises a signal processor arranged to generate an output indicating whether or not there is aircraft weight on wheels (see [0057] and [0058]).
In regard to claim 15: Mellor discloses an aircraft including the landing gear assembly of claim 1 (see [0010]).
In regard to claim 16: Mellor discloses a method of detecting aircraft weight on wheels during a landing of an aircraft (see [0009] and [0057]), wherein the aircraft comprises a control system and a landing gear assembly (see [0010] and [0087]); the landing gear assembly comprises: a shock absorber strut (see Fig. 5 and [0094]), a bogie supporting a forward wheel and a rear wheel (see Fig. 5), a link assembly (see Fig. 5), and a movement detector (see [0104] and [0105]); the shock absorber -4-Robert Ian THOMPSONAtty Docket No.: JHN-5065-0458Appl. No. 16/018,358strut comprises an upper and a lower telescoping parts (see Fig. 5 and [0094]), the upper telescoping part is connected to the airframe of an aircraft (see [0094]) and the lower telescoping part is connected to a first joint on the bogie between the forward and rear wheels such that the bogie may adopt different pitch angles (see [0094]); and the link assembly extends between the upper and lower telescoping parts, such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly (see Fig. 9, [0102], and [0115]: the link assembly connects to the lower telescoping part via the beam truck); the method comprising: the link assembly adopting an initial position relative to the bogie after the landing gear assembly has been deployed for landing and before the aircraft has touched down (see [0095]); the link assembly moving relative to the bogie during touchdown of the least one wheel (see [0101] and [0104]); the movement detector detecting the movement of the link assembly relative to the bogie, irrespective of the initial position of the link assembly relative to the bogie (see [0105] and [0123]), wherein the movement detector is attached to the link assembly and to a second joint on the bogie spaced from the first joint in a longitudinal direction of the bogie (see Fig. 6, sensor is integrated into the lower link of the link assembly); the control system receiving a signal from the movement detector in response to the detection of the movement (see [0089] and [0105]); and the control system determining, on the basis of the signal, that there is aircraft weight on the at least one wheel (see [0105]). 
In regard to claim 17: Mellor discloses the method according to claim 16, wherein: the movement detector is arranged to detect the position of the link assembly relative to the bogie (see [0076] and [0085]); the signal received by the control system comprises an indication of the position of the link assembly relative to the bogie (see [0085]); and the determination by the control system whether there is aircraft weight on the at least one wheel is made in response to the control system determining that the signal indicates a change in the position of the link assembly relative to the bogie from the initial position (see [0085]).
In regard to claim 18: Mellor discloses the method according to claim 17, wherein the method comprises zeroing the movement detector such that the initial position of the link assembly relative to the bogie corresponds to a zero value (see [0088], [0157], and Fig. 17: the movement detector indicates a zero value for loading insufficient to overcome the force of the positioning springs holding the link assembly in the steady state, the system mechanically zeros the sensor).
In regard to claim 19: Mellor discloses the method according to claim 16, wherein the movement detector comprises: a first member connected to the link assembly (see Fig. 11 adjacent to item 1104, the first member is integrated into the upper link of the link assembly) and a second member connected both to the first member and to a second joint on the bogie which is separated from the joint between the bogie and the lower telescoping part (see Fig. 10 item 1102, the second member is integrated into the lower link of the link assembly), wherein relative movement between the link assembly and the bogie causes relative movement between the first and second members relative (see Fig. 6 and [0104]), and a sensor that is either a linear variable differential transformer or a rotary variable differential transformer (see [0055]); wherein the step of the movement detector detecting the movement of the link assembly relative to the bogie comprises the sensor sensing relative movement of one of the two members relative to the other and/or (see [0105], [0122]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mellor (US 2012/0211600) modified by Nance (US 20070235585).
In regard to claim 5: Mellor does not disclose the aircraft landing gear assembly according to claim 1, wherein the movement detector is arranged to detect a rate of movement of the link assembly relative to the bogie and determine when the rate of movement exceeds a threshold amount, however Mellor does disclose an aircraft landing gear assembly with an RVDT sensor disposed on a link assembly (see [0055]), such that the movement detector is capable of determining when an aircraft has contacted the ground (see [0056]); Nance teaches an aircraft landing gear having a link assembly (see [0054]: scissor link) wherein a rotation sensor is arranged to detect a rate of movement of the link assembly relative to the wheel (see [0054]: “Movement of each of the landing gear struts is detected by monitoring the rotation of the strut linkages. Upon detection of the initial rotational movement of a respective landing gear strut, the step of monitoring the rate and amount of additional rotation is used to determine the initial touch-down, or descent, velocity of each respective strut, during initial contact”, and [0067]), and determine when the rate of movement exceeds a threshold amount (see [0073]); it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Nance with the disclosure of Mellor because the methods taught by Nance were well-known and generally understood in the art at the time and were used to improve similar devices to the system of Mellor in the same way (see MPEP 2141(I)(C)). 
In regard to claim 25: Mellor discloses a method of monitoring an aircraft landing gear assembly (see [0009]), the aircraft comprises a control system (see [0087]) and a landing gear assembly (see [0010]), the landing gear assembly comprising: a shock absorber strut (see [0063]), a bogie supporting a front wheel and a rear wheel (see Fig. 5), a link assembly (see Fig.5 item 504), and a movement detector (see Fig. 6 item 610); wherein the shock absorber strut comprises an upper and a lower telescoping parts (see Fig. 5 items 503 and 510), the upper telescoping part is connected to the airframe of the aircraft (see Fig.5 and [0094]) and the lower telescoping part is connected to a first joint on the bogie between the front wheel and the rear wheel along a longitudinal direction of the bogie (see Fig. 5 and [0064]), wherein the bogie adopts different pitch angles with respect to the lower telescoping part (see [0010]); and the link assembly extends between the upper and lower telescoping parts[[,]] such that relative movement between the upper and lower telescoping parts causes-6-Robert Ian THOMPSONAtty Docket No.: JHN-5065-0458 Appl. No. 16/018,358relative movement between parts of the link assembly (see Fig. 9 item 904, [0102], and [0115]: the link assembly connects to the lower telescoping part via the beam truck; also please see MPEP 2144.04(VI)(B and C)); the method comprising: the link assembly moving relative to the bogie during (see [0054]), wherein the movement detector is attached to the link assembly and to a second joint on the bogie spaced from the first joint in a longitudinal direction of the bogie (see Fig. 6, sensor is integrated into the lower link of the link assembly); Mellor does not disclose a method of determining a  rate of descent of an aircraft upon landing; the method comprising the movement detector detecting a speed of the movement of the link assembly relative to the bogie; the control system receiving a signal from the movement detector, the signal is indicative of the speed of the movement; and the control system determining, on the basis of the signal, the rate of descent of the aircraft upon landing; however Mellor does disclose a method of monitoring an aircraft landing gear assembly (see [0009]), comprising a movement detector detecting movement of a link assembly relative to a bogie (see [0054]), a control system receiving a signal from the movement detector (see [0088]), the signal indicative of movement of the link assembly (see [0088]), and the control system determining based on the signal that ground contact has occurred (see [0088]); Nance teaches a method of determining a rate of descent of an aircraft upon landing (see [0026]); the method comprising the movement detector detecting a speed of the movement of the link assembly relative to a wheel (see [0054] and [0067]); the control system receiving a signal from the movement detector (see [0038]), the signal is indicative of the speed of the movement (see [0038]); and the control system determining, on the basis of the signal, the rate of descent of the aircraft upon landing (see [0038]); it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Nance with the disclosure of Mellor because the methods taught by Nance were well-known and generally understood in the art at the time and were used to improve similar devices to the system of Mellor in the same way (see MPEP 2141(I)(C)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Texas Instruments (AN-301 Signal Conditioning for Sophisticated Transducers (Rev. B)) describes the application of LVDT sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669